        Case 4:20-cv-01122-BSM Document 14 Filed 12/07/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION

RICKY ASHLEY
ADC #099718C                                                                 PLAINTIFF

v.                         CASE NO. 4:20-CV-01122-BSM

RUTH BADER GINSBURG,
U.S. Supreme Court Justice, et al.                                       DEFENDANTS

                                     JUDGMENT

      Consistent with the order entered today, this case is dismissed without prejudice.

      IT IS SO ORDERED this 7th day of December, 2020.


                                                  _______________________________
                                                  UNITED STATES DISTRICT JUDGE
